DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct electrostatic discharge protection device species:
Species A; Figs. 1A-1B - electrostatic discharge protection device with PNP type BJT structure. 
Species B; Figs. 2A-2B - electrostatic discharge protection device with PNP type BJT structure, and further comprising an isolation feature between the first heavily doped region and the second heavily doped region.
Species C; Figs. 3A-3B - electrostatic discharge protection device with PNP type BJT structure, and further comprising a gate structure over the first well region, the first doped region, the second well region and the second doped region.
Species D; Figs. 4A-4B - electrostatic discharge protection device with PNP type BJT structure, further comprising an isolation feature between the first heavily doped region and the second heavily doped region, and further comprising a gate structure over the first well region, the first doped region, the second well region and the second doped region.
Species E; Figs. 5A-5B - electrostatic discharge protection device with NPN type BJT structure. 
Species F; Figs. 6A-6B - electrostatic discharge protection device with NPN type BJT structure, and further comprising an isolation feature between the first heavily doped region and the second heavily doped region.
Species G; Figs. 7A-7B - electrostatic discharge protection device with NPN type BJT structure, and further comprising a gate structure over the first well region, the first doped region, the second well region and the second doped region.
Species H; Figs. 8A-8B - electrostatic discharge protection device with NPN type BJT structure, further comprising an isolation feature between the first heavily doped region and the second heavily doped region, and further comprising a gate structure over the first well region, the first doped region, the second well region and the second doped region.
The species are independent or distinct because the configuration of the electrostatic discharge protection device varies  (e.g. some of the variations among the species are: (a) species A-D are configured to form a PNP type BJT structure while species E-H are configured to form an NPN type BJT structure; (b) species B, D, F and H have an isolation feature between the first heavily doped region and the second heavily doped region which species A, C, E and G don’t have; and (c) species C, D, G and H have a gate structure over the first well region, the first doped region, the second well region and the second doped region which species A, B, E and F don’t have) among the species and 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 8-11, 14 and 18-20 are generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the groups of patentably distinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/I. L./
Examiner, Art Unit 2839

                                                                                                                                                                                                   
/Nguyen Tran/Primary Examiner, Art Unit 2838